DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 6 October, 2021.
Claims 1, 3, 7, 11, 12, 18, 23 and 24 have been amended.
Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 12 and 18 recite: receiving a medical condition/wellness input of a patient; and based on the medical condition/wellness input and the modified health care spend value, recommending a wellness program or an adjustment to the wellness program for the patient. While the specification supports receiving information about a specific patient, including medical condition information, and facilitates the display of results, from the clinician/user, based on the spend predictions (0035). It may seem obvious that recommendations from a clinician would include recommending or adjusting a wellness program; however, the specification only discloses recommendations in general. For example, based on the modified spend, the clinician could recommend generic drugs verses brand drugs that are more expensive. In any event, recommendations are only based on the modified spend. Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019). 
Claim 12 is representative. Claim 12 recites: 
A method for predicting health care spend for a population, the method comprising:
receiving member data for a plurality of members of the population, wherein the member data comprises data related to wellness program data, one or more medical conditions, and demographic information;
determining a healthcare spend value utilizing a multivariable repeated-measures linear regression model measuring the member data of the plurality of members of the population;
wherein the healthcare spend value is determined by:
measuring, via the multivariable repeated-measures linear regression model, the demographic information associated with the health care spend value;
subsequent to measuring the demographic information, identifying health care spend value averages associated with the one or more medical conditions and inputting the health care spend value averages into the multivariable repeated-measures linear regression model; and
subsequent to identifying the health care spend value averages associated with the one or more medical conditions, inputting the wellness program data to the multivariable repeated-measures linear regression model; 
subsequent to determining the health care spend value, receiving an indication of a modification of an input value corresponding to participation information corresponding to the wellness program data;
based on the modification of the input value corresponding to the participation information, determining a modified health care spend value by inputting the input value corresponding to the participation information to the multivariable repeated-measures linear regression model, wherein the modified health care spend value provides savings compared to the health care spend value;
receiving a medical condition of a patient; and
based on the medical condition and the modified health care spend value recommending a wellness program or an adjustment to the wellness program for the patient.
Claim 18 recites medium with instructions executed by a processor, and Claim 1 recites a system that executes the steps of the method recited in Claim 12.
Claims 1, 3, 4, 7, 10 – 12, 14, 15 and 17 - 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 12, recite the following limitations that represent at least one abstract idea:  
determining a healthcare spend value utilizing a multivariable repeated-measures linear regression model measuring the member data of the plurality of members of the population;
wherein the healthcare spend value is determined by:
measuring, via the multivariable repeated-measures linear regression model, the demographic information associated with the health care spend value;
subsequent to measuring the demographic information, identifying health care spend value averages associated with the one or more medical conditions and inputting the health care spend value averages into the multivariable repeated-measures linear regression model; and
subsequent to identifying the health care spend value averages associated with the one or more medical conditions, inputting the wellness program data to the multivariable repeated-measures linear regression model; 
subsequent to determining the health care spend value, receiving an indication of a modification of an input value corresponding to participation information corresponding to the wellness program data;
based on the modification of the input value corresponding to the participation information, determining a modified health care spend value by inputting the input value corresponding to the participation information to the multivariable repeated-measures linear regression model, wherein the modified health care spend value provides savings compared to the health care spend value.
The claims, as illustrated by the limitations of Claim 12 above, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk. 
Determining a total healthcare spend value for members of a population by calculating average or total spend for a population and determining savings resulting from various changes to inputs such as the percentage of the population that participates in a wellness program participation using well-known regression techniques is a fundamental As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
The claims, as illustrated by the limitations of Claim 12 above, also recite a mathematical formula or relationship. The claims determine a total healthcare spend value for a population of patients for a year by aggregating historical data related to healthcare costs by demographic information about the population, averages costs for various medical conditions in the population and the effect of various wellness programs on the costs. The claims provide for a user input to analyze “what-if” scenarios including what the total average spend would be if the percentage of the population that participates in a wellness program were to change. Projected savings achieved may be determined by determining the difference between the historical total spend from the modified spend. The claims use a “multivariable repeated measures linear regression model”, which is a well-known mathematical technique. As such, the claims recite a mathematical formula or relationship.
The claims, as illustrated by Claim 12, further recite the following limitations that represent at least one abstract idea:  
receiving a medical condition of a patient; and
based on the medical condition and the modified health care spend value recommending a wellness program or an adjustment to the wellness program for the patient.
The claims, as illustrated by the limitations of Claim 12 above, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that recommendations for a specific patient are provided by a clinician or user – i.e. a human. Receiving a medical condition of a patient and providing a recommendation related to a wellness program is an ordinary mental process performed routinely by doctors. (For example, a doctor may receive information indicating that a patient is overweight, or has high blood pressure, and recommend diet or exercise programs.) As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including additional functional elements; as well as the system components recited in Claims 1 and 18:
A computerized system comprising one or more processors; and computer storage memory having computer-executable instructions stored thereon; one or more non-transitory computer-storage media having computer-executable instructions stored thereon;
receiving member data for a plurality of members of the population, wherein the member data comprises data related to wellness incentive program data, one or more medical conditions, and demographic information.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court  
The processor, memory and storage media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Additionally, receiving member data is an insignificant extra-solution data gathering step. There is no inventive technique for receiving this information, which is disclosed as being received from various data sources over a network, for example from a database. Similarly, receiving a human input of changes to demographic, medical condition or wellness values at a graphical user interface is an insignificant data gathering step. Displaying results of the analysis on a generic web-based application is an insignificant post-solution activity. 
Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract spend determination process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract spend determination process. Receiving data, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. Similarly, displaying the results of the analysis merely appends a conventional post solution activity to the abstract process. Displaying the analysis results on a convention web-based application is a convention computer function as in Electric Power Group. As such, the additional element do not provide an inventive concept that transforms the claims into a patent eligible invention. A user interface configured to input value changes to be used in the analysis is a convention computer function as in Fairwarnings. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a computerized system/processor and memory with instructions, graphical user interface, computer-readable medium). Each of the above components are disclosed in the specification as being purely 
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of member data, types of wellness programs (3, 4, 14, 19); types of spend data (7, 15); types of input editable data (9, 11, 23 - 25); ICD codes (10); calculations for a plurality of time periods (17, 20); types of information displayed in the GUI (21, 22, 25); or that recite additional abstract ideas including: log transforming the set of member data (4); providing recommendations based on comparing current and modified spend values (26) 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1, 3, 4, 7, 9 – 11 and 18 - 24 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
The U.S.C. 101 Rejections
Applicant's arguments filed 6 October, 2021with respect to the U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea because the claims integrate any abstract idea into a practical application because they “provide for recommending a wellness program or an adjustment to a wellness program”; and because they “provide an improvement in the functioning of a computer, or an improvement to another technology or technical field”. Applicant assert that the claims are similar to Classen where the Court determined that the immunization step was meaningful because it integrated the results of the abstract mental process into a specific and tangible method. Applicant compares the pending claims’ requirement to “recommend a wellness program or an adjustment to a wellness program for a patient” to Classen’s “scheduling the immunization schedule”. This misapprehends Classen, and misstates MPEP 2106.05(e). Classen requires determining a lower risk immunization schedule (the abstract mental process) and then immunizes subjects according to the lower risk schedule. Classen does not merely recommend the lower risk schedule, the claims require the physical act of administering immunizations – i.e. “to effect a particular treatment or prophylaxis for a disease or medical condition”. This is like Vanda Pharmaceuticals where the administration step transformed the law of nature into a practical application. This is also in contrast to Mayo where the judicial exception was not applied in a meaningful way. (see MPEP 2106.04(d)(2))
Applicant further argues improvements in computer technology provided by the claims. For example, Applicant notes that the specification discloses improvements provided by the claims including reducing future risk for a patient by controlling weight and blood pressure now; or an interface that is configured to provide recommendations. Examiner notes that the specification further discloses that getting weight and blood pressure under control “ultimately, reduces spend values in the long term”. Reducing future risk and future spending is not a technological problem for which the claims provide a solution. The user interface is disclosed at a high level of generality. There is no disclosure that prior art interfaces wee deficient in any way that the invention purported to improve. 
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2009/0124866 A1 to Guillama et al. discloses a person health profile that displays a current medical condition of a patient and recommends wellness programs to the patient in order to reduce the impact of developing a future .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/
Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 3 December, 2021